                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

COY E. FISHER,

        Plaintiff,

v.                                                                             No. 18-cv-0646 CG/SMV

JEFFERY L. ROBERTSON,
ACCC GENERAL,1 JOHN DOES I-X,
and JANE DOES I-X,

        Defendants.

                                 INITIAL SCHEDULING ORDER

        This case is assigned to me for scheduling, case management, discovery, and all

non-dispositive motions. Both the Federal Rules of Civil Procedure, as amended, as well as the

Local Rules of the Court apply to this lawsuit. Civility and professionalism are required of counsel.

Counsel must read and comply with “A Lawyer’s Creed of Professionalism of the State Bar of

New Mexico.”

        The parties, appearing through counsel or pro se, must “meet and confer” no later than

November 30, 2018, to formulate a Provisional Discovery Plan. Fed R. Civ. P. 26(f). At the

meet-and-confer session, the parties must discuss: (1) the nature and bases of their claims and

defenses; (2) the possibility of a prompt resolution or settlement; (3) making or arranging for

complete initial disclosures as required by Rule 26(a)(1); (4) preserving discoverable information;

and, (5) the formulation of a provisional discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In



1
 Apparently, this Defendant was improperly identified in the Complaint as “ACCC General”; the correct name is
“ACCC Insurance Company.” [Doc. 1] at 1.
formulating a provisional discovery plan, counsel and pro se parties should meaningfully discuss:

(i) the subjects on which discovery may be needed, when discovery should be completed, and

whether discovery should be conducted in phases or limited to particular issues; (ii) the disclosure,

discovery, and preservation of electronically stored information, including the form(s) in which it

should be produced; (iii) any claims of privilege or confidentiality of materials, including

exploring whether the parties can agree on a procedure to assert these claims and whether they will

ask the Court to include any agreement in an order; (iv) whether any changes should be sought to

the limitations on discovery imposed by the Federal Rules of Civil Procedure or the Local Civil

Rules; and (v) the facts and the law governing the case to which the parties are willing to stipulate.

       Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule 34 prior

to the meet-and-confer date, however those requests are not considered to have been served until

the first meet-and-confer session.

       Initial disclosures under Rule 26(a)(1) must be made within 21 days of the meet-and-confer

session, unless a different time is set by stipulation or Court order. The parties are advised to

strictly follow the letter and spirit of Rule 26(a)(1) in preparing their initial disclosures. Initial

disclosures are intended to accelerate the exchange of core information about the case and

eliminate the need for formal discovery at the early stages of litigation. See Fed. R. Civ. P. 26(a)(1)

1993 advisory committee’s notes. The parties must meet these objectives in making their initial

disclosures and should be prepared to explain how they have fully complied with their obligations

under Rule 26(a)(1) at the Rule 16 initial scheduling conference.

       The parties will cooperate in preparing a Joint Status Report and Provisional Discovery

Plan (“JSR”), following the sample JSR available at the Court’s web site. The parties are to fill in


                                                  2
the blanks for proposed dates, bearing in mind that the time allowed for discovery is generally 120

to 180 days from the date of the Rule 16 initial scheduling conference. Plaintiff (or Defendant in

removed cases) is responsible for filing the JSR by December 14, 2018.

        The Court will determine actual case management deadlines after considering the parties’

requests. Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express and written approval obtained for any modification of the dates in

the Scheduling Order.

        A Rule 16 initial scheduling conference will be held by telephone on January 4, 2019,

at 9:30 a.m. Parties shall call Judge Vidmar’s “Meet Me” line at 505-348-2357 to be connected

to the proceedings.2 At the conference, counsel and any pro se parties must be prepared to discuss

their JSR, all claims and defenses, initial disclosures, discovery requests and scheduling, issues

relating to the disclosure, discovery, and preservation of electronically stored information, the

timing of expert disclosures and reports under Rule 26(a)(2),3 and the use of scientific evidence

and whether it is anticipated that a Daubert4 hearing will be needed. We will also discuss

settlement prospects, alternative dispute resolution possibilities, and consideration of consent

pursuant to 28 U.S.C. § 636(c). Lead counsel and parties appearing pro se must participate unless

excused by the Court. Parties represented by counsel need not attend.


2
  The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
3
  In preparing the JSR, counsel should be familiar with the Rule 26 requirements concerning disclosure of expert
testimony for witnesses who do not provide a written report. See Fed. R. Civ. P. 26(a)(2)(C). Summary disclosures
are, under certain circumstances, required of treating physicians. Farris v. Intel Corp., 493 F. Supp. 2d 1174, 1180
(D.N.M. 2007) (Treating physicians who do not submit Rule 26 expert reports may only testify “based on . . . personal
knowledge and observations obtained during [the] course of care and treatment[.]”); Blodgett v. United States, No.
2:06-CV-00565 DAK, 2008 WL 1944011, at *5 (D. Utah May 1, 2008) (“[T]reating physicians not disclosed as
experts are limited to testimony based on personal knowledge and may not testify beyond their treatment of a
patient.”).
4
  See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590–92 (1993).

                                                         3
       Pre-trial practice in this case shall be in accordance with the foregoing.

       IT IS THEREFORE ORDERED that the deadlines shall be as follows:

Meet and Confer by:                                                  November 30, 2018

JSR filed by:                                                        December 14, 2018

Initial Disclosures due within 21 days of the
meet-and-confer session, but in no event later than:                 December 21, 2018

Telephonic Rule 16 Initial Scheduling Conference:                    January 4, 2019, at 9:30
                                                                     a.m.




                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                 4
